Title: From George Washington to Guy Carleton, 4 July 1782
From: Washington, George
To: Carleton, Guy


                  
                     Sir
                     Head Quarters July 4th 1782
                  
                  Agreably to your Excellency’s favor of the 23d of May last, I have now the honor to inclose to you, Returns of such of the Inhabitants of So. Carolina as have been removed from thence bey order of the British Officers commanding in that Department, and who now wish to return to the places specified in the inclosures.  I have the honor to be Sir Your Excellency’s Most Obedt Servt
                  
                     Go: Washington
                     
                  
               